Title: Memorandum, 15–30 May 1755
From: Washington, George
To: 



[15–30 May 1755]

The 15th of May I was sent to Colo. Hunter for a Suppely of Money of 4,000£ Sterling, and arrivd as far as Winchester on my way thither the day following, from whence I dispatch’d an express to him ⟨erasure⟩ (fearing he might be out), to provide that sum, and to meet me with it at Williamsburg with it, and p Proceeded

myself thro Fairfax, where I was detaind a Day in getting Horses.
At Claybourns Ferry the 22d I met the ⟨erasure⟩ express I had sent, as he was returning, who brought a Verbal message in the most expressive terms from Governour Dinwiddie, acquainting informing me that Colo. Hunter was gone to the Northward and that I woud certainly be disappointed in my expectations of money; of this I acquainted Captn Orme by Letter, and proceeded on to Williamsburg where I arrivd the same Day, and met a Mr Belfour the Partner to of Colo. Hunter with near the sum desird, which was compleated the next day; time enough for me to reach Chissels Ordinary on my return. The 27th I reachd arrived at Winchester and expected to have met the troop of Light Horse to Escort me to the Camp, but being disappointed in that I engaged a guard of the Militia with which I set out on the 29th followg and arrived at the Camp the 30th; from Winchester I wrote the following letter to my Brother Jno. Washington.
*NB The Letter’s to Captn Hunter Orme &ca are inserted hereafter and may be seen in Pages 33–34, & 35. Insert these in the order of their dates.
